



Exhibit 10.2




RESTRICTED STOCK UNIT AGREEMENT
Pursuant to the
CONSTELLATION BRANDS, INC.
LONG-TERM STOCK INCENTIVE PLAN
Name of Participant:
 
 
 
Grant Date:
 
 
 
Number of Restricted
Stock Units:




 
 
Vesting Dates:
____________(the “Initial Vesting Date”): 25% of the Restricted Stock Units
1st anniversary of the Initial Vesting Date: 25% of Restricted Stock Units
2nd anniversary of the Initial Vesting Date: 25% of Restricted Stock Units
3rd anniversary of the Initial Vesting Date: remaining balance of Restricted
Stock Units
 
 
Earliest Retirement Date:
(pursuant to Section 2(d))









Constellation Brands, Inc. (the “Company”) hereby awards to the designated
participant (“Participant”), Restricted Stock Units under the Company’s
Long-Term Stock Incentive Plan (the “Plan”). The principal features of this
Award are set forth above, including the date of grant of the Restricted Stock
Units (the “Grant Date”). This Award shall be effective on the Grant Date. The
Restricted Stock Units consist of the right to receive shares of Class A Common
Stock, par value $.01 per share, of the Company (“Shares”) and are subject to
the provisions of the Terms and Conditions of the Agreement and the Appendix, if
any, (together, the “Agreement”).


PLEASE BE SURE TO READ ALL OF THE SPECIFIC TERMS AND CONDITIONS OF THE
AGREEMENT. FOR EXAMPLE, IMPORTANT ADDITIONAL INFORMATION ON VESTING AND
FORFEITURE OF THE RESTRICTED STOCK UNITS COVERED BY THIS AWARD IS CONTAINED IN
SECTIONS 2 THROUGH 8 OF THE TERMS AND CONDITIONS. TO THE EXTENT ANY CAPITALIZED
TERMS USED IN THE TERMS AND CONDITIONS ARE NOT DEFINED HEREIN, THEY WILL HAVE
THE MEANING ASCRIBED TO THEM IN THE PLAN.


BY MY ELECTRONIC ELECTION TO ACCEPT THE TERMS AND CONDITIONS OF THIS GRANT OF
RESTRICTED STOCK UNITS (WHICH SERVES AS MY ELECTRONIC SIGNATURE OF THE
AGREEMENT), I AGREE THAT MY PARTICIPATION IN THE PLAN IS GOVERNED BY THE
PROVISIONS OF THE PLAN AND THE AGREEMENT (INCLUDING ITS TERMS AND CONDITIONS AND
THE APPENDIX, IF ANY, FOR MY COUNTRY OF RESIDENCE). IF I FAIL TO ACCEPT THE
TERMS AND CONDITIONS OF THIS AWARD WITHIN NINETY (90) DAYS OF THE GRANT DATE SET
FORTH ABOVE, THE COMPANY MAY DETERMINE THAT THIS AWARD HAS BEEN FORFEITED.





--------------------------------------------------------------------------------







TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT AGREEMENT
1.Grant. The Company hereby awards to the Participant under the Plan as a
separate incentive and not in lieu of any salary or other compensation for his
or her services, an Award of Restricted Stock Units as of the Date of Grant
specified above, subject to all of the terms and conditions in the Agreement and
the Plan.


2.Vesting Schedule.


(a)Service. Except as otherwise provided under this Agreement, the Restricted
Stock Units shall vest in accordance with the Vesting Dates (as set forth on the
first page of this Agreement); provided, in each case, that the Participant
remains in continuous employment with the Company or its Subsidiaries until such
date. For Participants based outside of the United States, the Participant
ceases to be employed with the Company or its Subsidiaries on the later of (i)
the date that is the last day of any statutory notice of termination period
applicable to the Participant pursuant to applicable employment standards
legislation, and (ii) the date that is designated by the Company or any
Subsidiary as the last day of the Participant’s employment with the Company or
any Subsidiary, and the date that the Participant ceases to be employed by the
Company or its Subsidiaries specifically does not mean the date on which any
period of reasonable notice that the Company or any Subsidiary may be required
at law to provide to the Participant expires.


(b)Death or Disability. If the Participant dies or incurs a RSU Disability (as
defined below) while employed by the Company or its Subsidiaries prior to the
Final Vesting Date, any Restricted Stock Units that have not vested prior to the
date of the Participant’s death or RSU Disability shall immediately vest. “RSU
Disability” means a disability as defined under Treasury regulation section
1.409A-3(i)(4)(i)(A) which generally means that the Participant is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months.


(c)Retirement. Subject to the requirements of Section 8(c), if the Participant
ceases to be employed by the Company and its Subsidiaries prior to the Final
Vesting Date as a result of the Participant’s Retirement at any time on or after
the Earliest Retirement Date (as set forth on the first page of this Agreement),
any Restricted Stock Units that have not vested prior to the date of the
Participant’s Retirement, shall continue to vest according to the percentages
and dates (as set forth on the first page of this Agreement). For purposes of
this Agreement:


(i)“Retirement” means the Participant ceases to be employed by the Company and
its Subsidiaries for any reason other than Cause, death or disability (including
but not limited to a RSU Disability) on or after the date the Participant
attains Retirement Eligibility with respect to this Award;


(ii)“Retirement Eligibility” with respect to this Award means a Participant
attaining age sixty (60) and completing five (5) Full Years of continuous
employment with the Company and its Subsidiaries; and


(iii)“Full Year” means a twelve-month period beginning on the date of the
Participant’s commencement of service for the Company or a Subsidiary and each
anniversary thereof.


The Participant's continuous employment with the Company and its Subsidiaries
shall be determined by the Committee in its sole discretion (subject to Section
7 and other applicable





--------------------------------------------------------------------------------





requirements of Code Section 409A and the Treasury regulations and guidance
issued thereunder (“Section 409A”), to the extent applicable).


(d)Leave of Absence. Unless otherwise determined by the Committee or required
under Section 409A, an authorized leave of absence pursuant to a written
agreement or other leave entitling the Participant to reemployment in a
comparable position by law or Rule shall not constitute a termination of
employment for purposes of the Plan and shall not interrupt the Participant's
continuous employment with the Company and its Subsidiaries unless the
Participant does not return at or before the end of the authorized leave or
within the period for which reemployment is guaranteed by law or Rule.


(e)Change in Control. If a Change in Control of the Company occurs, the
provisions of Section 22 of the Plan shall not apply to the Restricted Stock
Units. If the successor or purchaser in the Change in Control has assumed the
Company’s obligations with respect to the Restricted Stock Units or provided a
substitute award as contemplated by Section 22 of the Plan and, within 24 months
following the occurrence of the Change in Control, the Participant’s employment
is terminated without Cause (as hereinafter defined) or the Participant
terminates employment for Good Reason (as hereinafter defined), the Restricted
Stock Units shall become fully vested as of the time immediately prior to such
termination of employment.


(i)"Cause" means gross negligence or willful misconduct or commission of a
felony or an act of moral turpitude determined by the Committee to be
detrimental to the best interests of the Company or, if the Participant is
subject to a written agreement with the Company, “Cause” shall have the meaning
set forth in that agreement.


(ii)"Constellation" means the Company and its Subsidiaries (and its successors).


(iii)"Good Reason” means unless otherwise specifically defined in a written
agreement between the Participant and Constellation, the termination of the
Participant's employment for “good reason” upon 30 days’ notice to Constellation
given within 90 days following the occurrence of any of the following events
without his consent, each of which shall constitute a “good reason” for such
termination; provided that the following events shall not constitute “good
reason” if the event is remedied by Constellation within 30 days after receipt
of notice given by the Participant to Constellation specifying the event:


(A)Constellation acts to materially reduce the Participant’s employment band or
materially reduce Participant’s duties and responsibilities;


(B)Constellation materially reduces the amount of the Participant’s base salary,
and not of other similarly situated Participants;


(C)Constellation relocates Participant’s principal place of employment by more
than 50 miles; or


(D)the Company materially breaches an employment agreement or this Agreement.


(f)Each date on which the Restricted Share Units (or portion thereof) vest in
accordance with this Agreement shall be considered a “Vesting Date”.







--------------------------------------------------------------------------------





3.Restrictive Covenants.


(a)The Participant agrees that (i) during the period of employment with
Constellation and (ii) during any period of continued vesting following
Retirement in accordance with Section 2(c), the Participant will not, without
the written consent of the Company, seek or obtain a position with a Competitor
(as defined below) in which the Participant will use or is likely to use any
confidential information or trade secrets of Constellation, or in which the
Participant has duties for such Competitor that involve Competitive Services (as
defined below) and that are the same or similar to those services actually
performed by the Participant for Constellation. The parties agree that the
Participant may continue service on any boards of directors on which he is
serving while employed by Constellation. If Participant’s employment is
terminated by the Participant for Good Reason or by Constellation for any reason
other than Cause, then the Company will not unreasonably withhold such consent
provided the Company receives information and assurances, satisfactory to the
Company, regarding the Participant’s new position.


(b)The Participant understands and agrees that the relationship between
Constellation and each of their respective employees constitutes a valuable
asset of Constellation and may not be converted to the Participant’s own use.
Accordingly, the Participant hereby agrees that (i) during the period of
employment with Constellation and (ii) during any period of continued vesting
following Retirement in accordance with Section 2(c), the Participant shall not
directly or indirectly, on his own behalf or on behalf of another person,
solicit or induce any employee to terminate his or her employment relationship
with Constellation or to enter into employment with another person. The
foregoing shall not apply to employees who respond to solicitations of
employment directed to the general public or who seek employment at their own
initiative.


For the purposes of this Section 3, “Competitive Services” means the provision
of goods or services that are competitive with any goods or services offered by
Constellation including, but not limited to manufacturing, importing, exporting,
distributing or selling wine, beer, liquor or other alcoholic beverages in the
United States, Canada, New Zealand, Italy and/or Mexico. The parties acknowledge
that Constellation may from time to time during the term of this Agreement
change or increase the line of goods or services it provides and its geographic
markets, and the Participant agrees that this provision shall be deemed to be
amended from time to time to include such different or additional goods,
services, and geographic markets to the definition of “Competitive Services” for
purposes of this Section 3. “Competitor” means any individual or any entity or
enterprise engaged, wholly or in part, in Competitive Services.


(c)The Participant agrees that, due to his position of trust and confidence, the
restrictions contained in this Section 3 are reasonable, and the equity
compensation conferred on him in this Agreement is adequate consideration, and,
since the nature of Constellation’s collective business is international in
scope, the geographic restriction herein is reasonable.


(d)The Participant acknowledges that a breach of this Section 3 will cause
irreparable injury and damage, which cannot be reasonably or adequately
compensated by money damages. Accordingly, the Participant acknowledges that the
remedies of injunction and specific performance shall be available in the event
of such a breach, and the Company shall be entitled to money damages, costs and
attorneys’ fees, and other legal or equitable remedies, including an injunction
pending trial, without the posting of bond or other security. Any period of
restriction set forth in this Section 3 shall be extended for a period of time
equal to the duration of any breach or violation thereof.


(e)In the event of the Participant’s breach of this Section 3, in addition to
the injunctive relief described above, all unvested Restricted Stock Units held
by the Participant shall





--------------------------------------------------------------------------------





immediately forfeit on the date which the Participant breaches this Section 3
unless terminated sooner by operation of another term or condition of this
Agreement or the Plan, and any gain realized by the Participant from the vesting
of any Restricted Stock Units, following such breach, shall be paid by the
Participant to the Company.


(f)In the event that any provision of this Section 3 is held to be in any
respect an unreasonable restriction, then the court so holding may modify the
terms thereof, including the period of time during which it operates or the
geographic area to which it applies, or effect any other change to the extent
necessary to render this Section 3 enforceable, it being acknowledged by the
parties that the representations and covenants set forth herein are of the
essence of this Agreement. Notwithstanding anything in this Agreement to the
contrary, the post-employment restrictive covenants described in this Section
above will not apply to this Award to the extent required under California law.


(g)Trade Secrets and Confidential Information. The Participant agrees that
unless duly authorized in writing by the Company, he will neither during his
employment by Constellation nor at any time thereafter divulge or use in
connection with any business activity other than that of Constellation any trade
secrets or confidential information first acquired by the Participant during and
by virtue of employment with Constellation. Notwithstanding the foregoing,
nothing in this Agreement prohibits Participant from reporting possible
violations of federal law or regulation to any governmental agency or entity,
including but not limited to the Securities and Exchange Commission, or making
other disclosures that are protected under the whistleblower protections of
federal law or regulation.


4.Committee Discretion. The Committee, in its absolute discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Restricted Stock Units at any time; provided that, the time or
schedule of any amount to be settled pursuant to the terms of this Agreement
that provides for the deferral of compensation under Section 409A, may not be
accelerated except as otherwise permitted under Section 409A. If so accelerated,
such Restricted Stock Units shall be considered as having vested as of the date
specified by the Committee.


5.Forfeiture. Notwithstanding any default provision in the Plan to the contrary,
subject to all applicable laws, if the Participant ceases to be employed by the
Company or its Subsidiaries for any reason (including, but without limitation,
an event that results in the entity employing the Participant to cease to be the
Company or a Subsidiary) before the occurrence of a vesting event set forth in
Section 2 above, any unvested Restricted Stock Units shall be forfeited to the
Company.


6.Death of Participant. Any distribution or delivery to be made to the
Participant under the Agreement shall, if the Participant is then deceased, be
made to the Participant’s designated beneficiary, or if either no beneficiary
survives the Participant or the Committee does not permit beneficiary
designations, to the administrator or executor of the Participant’s estate. Any
designation of a beneficiary by the Participant shall be effective only if such
designation is made in a form and manner acceptable to the Committee. Any
transferee must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.


7.Code Section 409A. Notwithstanding any provision of this Agreement to the
contrary, in the event that any delivery of Shares to the Participant is made
upon, or as a result of the Participant’s termination of employment (other than
as a result of death), and the Participant is a “specified employee” (as that
term is defined under Section 409A) at the time the Participant becomes entitled
to delivery of such Shares, and provided further that the delivery of such
Shares does not otherwise qualify for an applicable exemption from Section 409A,
then no such delivery of such Shares shall be made to the





--------------------------------------------------------------------------------





Participant under this Agreement until the date that is the earlier to occur of:
(i) the Participant’s death, or (ii) six (6) months and one (1) day following
the Participant’s termination of employment (the “Delay Period”). For purposes
of applying the provisions of Section 409A, each group of 25% of the total
Restricted Stock Units granted hereunder that would normally vest on the Initial
Vesting Date and each anniversary of the Initial Vesting Date thereafter under
Section 2(a) shall be treated as a separate payment. For purposes of this
Agreement, to the extent the Restricted Stock Units (or applicable portion
thereof) are subject to the provision of Section 409A, the terms “ceases to be
employed”, “termination of employment” and variations thereof, as used in this
Agreement, are intended to mean a termination of employment that constitutes a
“separation from service” under Section 409A.


Restricted Stock Units are generally intended to be exempt from Section 409A as
short-term deferrals and, accordingly, the terms of this Agreement shall be
construed to preserve such exemption. To the extent that Restricted Stock Units
granted under this Agreement are subject to the requirements of Section 409A,
this Agreement shall be interpreted and administered in accordance with the
intent that the Participant not be subject to tax under Section 409A. Neither
the Company nor any of its Subsidiaries, shall be liable to any Participant (or
any other individual claiming a benefit through the Participant) for any tax,
interest, or penalties the Participant might owe as a result of participation in
the Plan, and the Company and its Subsidiaries shall have no obligation to
indemnify or otherwise protect the Participant from the obligation to pay any
taxes pursuant to Section 409A, unless otherwise specified.


8.Settlement of Restricted Stock Units.


(a)Status as a Creditor. Unless and until Restricted Stock Units have vested in
accordance with Section 2 above, the Participant will have no settlement right
with respect to any Restricted Stock Units. Prior to settlement of any vested
Restricted Stock Units, the vested Restricted Stock Units will represent an
unfunded and unsecured obligation of the Company, payable (if at all) only from
the general assets of the Company. The Participant is an unsecured general
creditor of the Company, and settlement of Restricted Stock Units is subject to
the claims of the Company’s creditors.


(b)Form and Timing of Settlement. Restricted Stock Units will be settled in the
form of Shares upon the vesting of the Restricted Stock Units pursuant to
Sections 2 and, if applicable, 7 above. Where a fractional Share would be owed
to the Participant upon the vesting of Restricted Stock Units, the Company may
(1) round up the Shares that are payable to the Participant to the nearest whole
number, or (2) pay a cash payment equivalent in place of such fractional Share.
Upon issuance, Shares will be electronically transferred to an account in the
Participant’s name at the provider then administering the Plan as it relates to
the Restricted Stock Units. Subject to Section 8(c), the Shares to be issued
upon settlement will be issued as soon as practicable to the Participant
following each Vesting Date; provided that:


(i)such Shares will be issued no later than the date that is two and a half
(2.5) months from the end of the later of (1) the Participant’s tax year that
includes the Vesting Date, or (2) the Company’s tax year that includes the
Vesting Date; and


(ii)for any Restricted Stock Units for which the Vesting Date is after the date
the Participant attains Retirement Eligibility and which would constitute a
“deferral of compensation” under Section 409A, Shares will be issued:


(A)on the applicable Vesting Date, as described in 2(a);


(B)within thirty (30) days following a Separation from Service within 24 months
of a Change in Control which triggers accelerated vesting in accordance with
Section 2(e); or





--------------------------------------------------------------------------------







(C)in the event of a Participant’s death or RSU Disability, within thirty (30
days of the date of death or RSU Disability.


(c)Execution of Separation Agreement and Release. The Company may require, in
its sole discretion, that Shares to be delivered as a result of the
Participant's Retirement shall only be delivered if the Participant executes and
delivers to the Company, a full general release, in a form acceptable to the
Company, releasing all claims, known or unknown, that the Participant may have
through the date of such release against the Company or its affiliates and such
release becoming legally effective and not subject to revocation within thirty
(30) days following the Participant's termination of employment. To the extent
applicable, if the requirements of the preceding sentence have not been met, the
Participant will not be entitled to receive any Shares under any Restricted
Stock Unit that would otherwise vest as a result of the Participant's
Retirement. The provisions of this Section 8(c) shall not affect the timing of
the issuance of Shares provided under Section 8(b)(ii)(B).


(d)Clawback. Notwithstanding any provision to the contrary, any “clawback” or
“recoupment” policy required under applicable law or provided for under Company
policy shall automatically apply to this Award.


9.Dividend Equivalents.  During the period beginning on the Date of Grant and
ending on the date that Shares are issued in settlement of vested Restricted
Stock Units, the Participant will accrue dividend equivalents on Restricted
Stock Units equal to any cash dividend or cash distribution that would have been
paid on the Restricted Stock Unit had that Restricted Stock Unit been an issued
and outstanding Share of Class A Common Stock on the record date for the
dividend or distribution.  Such accrued dividend equivalents (1) will vest and
become payable upon the same terms and at the same time of settlement as the
Restricted Stock Unit to which they relate (and will be payable with respect to
any Shares that are issued or that are withheld pursuant to Section 10 in order
to satisfy Participant’s Tax-Related Items), (2) will be denominated and payable
solely in cash and paid in such manner as the Company deems appropriate, and (3)
will not bear or accrue interest.  Dividend equivalent payments, at settlement,
will be net of applicable federal, state, local and foreign income and social
insurance withholding taxes as provided in Section 10. Upon the forfeiture of
the Restricted Stock Units, any accrued dividend equivalents attributable to
such Restricted Stock Units will also be forfeited.


10.Responsibility for Taxes & Withholding. Regardless of any action the Company
or any of its Subsidiaries takes with respect to any or all income tax, social
insurance, payroll tax, payment on account or other tax-related items related to
the Participant’s participation in the Plan and legally applicable to the
Participant (“Tax-Related Items”), the Participant acknowledges that the
ultimate liability for all Tax-Related Items is and remains the Participant’s
responsibility and may exceed the amount actually withheld by the Company or any
of its Subsidiaries. The Participant further acknowledges that the Company
and/or its Subsidiaries (1) make no representations or undertakings regarding
the treatment of any Tax-Related Items in connection with any aspect to the
Restricted Stock Units, including, but not limited to, the grant, vesting or
settlement of the Restricted Stock Units, the issuance of Shares upon settlement
of the Restricted Stock Units, the subsequent sale of Shares acquired pursuant
to such issuance and the receipt of any dividends and/or dividend equivalents;
and (2) do not commit to and are under no obligation to structure the terms of
any Award to reduce or eliminate Participant’s liability for Tax-Related Items
or achieve any particular tax result. Further, if the Participant becomes
subject to tax in more than one jurisdiction between the date of grant and the
date of any relevant taxable event, the Participant acknowledges that Company
and/or its Subsidiaries may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.







--------------------------------------------------------------------------------





Prior to any relevant taxable or tax withholding event, as applicable, the
Participant will pay or make adequate arrangements satisfactory to the Company
and/or its Subsidiaries to satisfy all Tax-Related Items. In this regard, the
Company and/or its Subsidiaries, or their respective agents, will withhold
Shares to be issued upon vesting/settlement of the Restricted Stock Units,
unless the Company and/or its Subsidiaries, at their discretion, permit the
obligations to be satisfied with regard to all Tax-Related Items by one or a
combination of the following:


(a)withholding from the Participant’s wages/salary or other cash compensation
paid to the Participant by the Company and/or its Subsidiaries; or


(b)withholding from proceeds of the Shares acquired upon vesting/settlement of
the Restricted Stock Units either through a voluntary sale or through a
mandatory sale arranged by the Company (on Participant’s behalf pursuant to this
authorization);


however, if the Participant is a Section 16 officer of the Company under the
U.S. Securities and Exchange Act of 1934, as amended, then the Company will
withhold in Shares upon the relevant taxable or tax withholding event, as
applicable, unless the use of such withholding method is problematic under
applicable tax or securities law or has materially adverse accounting
consequences, in which case, the obligation for Tax-Related Items may be
satisfied by one or a combination of methods (i) and (ii) above.


Notwithstanding anything to the contrary in the Plan, the Participant shall not
be entitled to satisfy any Tax-Related Item or withholding obligation that arise
as a result of the Agreement by delivering to the Company any shares of capital
stock of the Company. To avoid negative accounting treatment, the Company and/or
its Subsidiaries may withhold or account for Tax-Related Items by considering
applicable statutory withholding amounts or other applicable withholding rates
(but not in excess of the maximum amount permitted for tax withholding under
applicable law). If the obligation for Tax-Related Items is satisfied by
withholding in Shares, for tax purposes, the Participant is deemed to have been
issued the full number of Shares attributable to the vested Restricted Stock
Units, notwithstanding that a number of Shares are held back solely for the
purpose of paying the Tax-Related Items due as a result of any aspect of the
Participant’s participation in the Plan.


The Participant shall pay to the Company and/or its Subsidiaries any amount of
Tax-Related Items that the Company and/or its Subsidiaries may be required to
withhold or account for as a result of the Participant’s participation in the
Plan that will not for any reason be satisfied by the means previously
described. The Company may refuse to issue or deliver the Shares or the proceeds
of the sale of Shares if the Participant fails to comply with the Participant’s
obligations in connection with the Tax-Related Items.


By accepting this grant of Restricted Stock Units, the Participant expressly
consents to the methods of withholding Tax-Related Items by the Company and/or
its Subsidiaries as set forth herein, including the withholding of Shares and
the withholding from the Participant's wages/salary or other amounts payable to
the Participant. All other Tax-Related Items related to the Restricted Stock
Units and any Shares delivered in satisfaction thereof are the Participant's
sole responsibility.


11.Rights as Stockholder. Neither the Participant nor any person claiming under
or through the Participant shall have any of the rights or privileges of a
stockholder of the Company in respect of any Restricted Stock Units (whether
vested or unvested) unless and until such Restricted Stock Units vest and the
corresponding Shares are issued. After such issuance, the Participant shall have
the rights of a stockholder of the Company with respect to voting such Shares
and receipt of dividends and distributions on such Shares, if any.





--------------------------------------------------------------------------------







12.Acknowledgments. The Participant acknowledges and agrees to the following:


(a)The Plan is discretionary in nature and the Committee may amend, suspend, or
terminate it at any time.


(b)The grant of the Restricted Stock Units is voluntary and occasional and does
not create any contractual or other right to receive future grants of Restricted
Stock Units, or benefits in lieu of the Restricted Stock Units even if the
Restricted Stock Units have been granted repeatedly in the past.


(c)All determinations with respect to such future Restricted Stock Units, if
any, including but not limited to, the times when the Restricted Stock Units
shall be granted or when the Restricted Stock Units shall vest, will be at the
sole discretion of the Committee.


(d)The Participant’s participation in the Plan is voluntary.


(e)The future value of the Shares is unknown and cannot be predicted with
certainty.


(f)No claim or entitlement to compensation or damages arises from the
termination or forfeiture of the Award, termination of the Plan, or diminution
in value of the Restricted Stock Units or Shares and the Participant irrevocably
releases the Company and its Subsidiaries from any such claim that may arise.


(g)Neither the Plan nor the Restricted Stock Units shall be construed to create
an employment relationship where any employment relationship did not otherwise
already exist.


(h)Nothing in the Agreement or the Plan shall confer upon the Participant any
right to continue to be employed by the Company or any Subsidiary or shall
interfere with or restrict in any way the rights of the Company or the
Subsidiary, which are hereby expressly reserved, to terminate the employment of
the Participant under applicable law.


(i)The transfer of the employment of the Participant between the Company and any
one of its Subsidiaries (or between Subsidiaries) shall not be deemed a
termination of service.


(j)Nothing herein contained shall affect the Participant’s right to participate
in and receive benefits under and in accordance with the then current provisions
of any pension, insurance or other Participant welfare plan or program of the
Company or any Subsidiary.


(k)The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Participant’s participation in
the Plan, or the Participant’s acquisition or sale of the underlying Shares. The
Participant is hereby advised to consult with his or her own personal tax, legal
and financial advisors regarding his or her participation in the Plan before
taking any action related to the Plan.


(l)In addition, the following provisions apply if the Participant is providing
services outside the United States:


(i)The value of the Restricted Stock Units is an extraordinary item of
compensation, which is outside the scope of the Participant’s employment
contract (if any), except as may otherwise be explicitly provided in the
Participant’s employment contract (if any).





--------------------------------------------------------------------------------







(ii)The Restricted Stock Units are not part of normal or expected compensation
or salary for any purpose, including, but not limited to, calculating
termination, severance, resignation, redundancy, end of service, or similar
payments, or bonuses, long-service awards, pension or retirement benefits.


(iii)The Participant acknowledges and agrees that neither the Company, the
Employer nor any Subsidiary shall be liable for any foreign exchange rate
fluctuation between Participant’s local currency and the United States Dollar
that may affect the value of the Restricted Stock Units or of any amounts due to
the Participant pursuant to the settlement of the Restricted Stock Units or the
subsequent sale of any Shares acquired upon settlement.


(iv)The Company reserves the right to impose other requirements on participation
in the Plan, on the Restricted Stock Units and on any Shares acquired under the
Plan, to the extent the Company determines it is necessary or advisable in order
to comply with local law or other applicable Rule or facilitate the
administration of the Plan, and to require the Participant to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.


13.Changes in Stock. In the event that as a result of a stock dividend, stock
split, reclassification, recapitalization, combination of Shares or the
adjustment in capital stock of the Company or otherwise, or as a result of a
merger, consolidation, spin-off or other reorganization, the Company’s Class A
Common Stock, par value $.01, shall be increased, reduced or otherwise changed,
the Restricted Stock Units shall be adjusted automatically consistent with such
change to prevent substantial dilution or enlargement of the rights granted to,
or available for, the Participant hereunder.


14.Address for Notices. All notices to the Company shall be in writing and sent
to the Company’s General Counsel at the Company’s corporate headquarters.
Notices to the Participant shall be addressed to the Participant at the address
as from time to time reflected in the Company’s employment records as the
Participant’s address.


15.Transferability. The Participant shall have no right to sell, assign,
transfer, pledge or otherwise encumber the Restricted Stock Units in any manner
until the Shares are issued to Participant upon settlement. Following settlement
and issuance of Shares, in the event the Company permits Participant to arrange
for sale of Shares through a broker or another designated agent of the Company,
Participant acknowledges and agrees that the Company may block any such sale
and/or cancel any order to sell placed by the Participant, in each case if the
Participant is not then permitted under the Company’s insider trading policy to
engage in transactions with respect to securities of the Company. If the
Committee determines that the ability of the Participant to sell or transfer
Shares is restricted, then the Company may notify the Participant in accordance
with Section 14 of the Agreement. The Participant may only sell such Shares in
compliance with such notification by the Company.


16.Binding Agreement. Subject to the limitation on the transferability of this
Award contained herein, the Agreement shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.


17.Plan Governs. The Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of the Agreement
and one or more provisions of the Plan, the provisions of the Plan shall govern.







--------------------------------------------------------------------------------





18.Governing Law. The Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware, United States of America,
regardless of the law that might be applied under principles of conflict of
laws.


19.Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of the Agreement.


20.Severability. In the event that any provision in the Agreement shall be held
invalid or unenforceable, such provision shall be severable from, and such
invalidity or unenforceability shall not be construed to have any effect on, the
remaining provisions of the Agreement.


21.Modifications to the Agreement. The Agreement constitutes the entire
understanding of the parties on the subjects covered. The Participant expressly
warrants that he or she is not executing the Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to the Agreement can be made only in an express written contract
executed by a duly authorized officer of the Company.


22.Amendment, Suspension or Termination of the Plan. By accepting this Award,
the Participant expressly warrants that he or she has received a right to an
equity based award under the Plan, and has received, read, and understood a
description of the Plan. The Participant understands that the Plan is
discretionary in nature and may be modified, suspended, or terminated by the
Company at any time.


23.Compliance with Laws and Regulations; General Restrictions on Delivery of
Shares. The Participant understands that the vesting of the Restricted Stock
Units under the Plan and the issuance, transfer, assignment, sale, or other
dealings of the Shares shall be subject to compliance by the Company (or any
Subsidiary) and the Participant with all applicable requirements under the laws
and Rules of the country of which the Participant is a resident. Furthermore,
the Participant agrees that he or she will not acquire Shares pursuant to the
Plan except in compliance with the laws and Rules of the country of which the
Participant is a resident.


The Company shall not be required to transfer or deliver any Shares, dividends,
dividend equivalents or distributions relating to such Shares until it has been
furnished with such opinions, representations or other documents as it may deem
necessary or desirable, in its discretion, to ensure compliance with any law or
Rules of the Securities and Exchange Commission or any other governmental
authority having jurisdiction under the Plan or over the Company, the
Participant, or the Shares or any interests therein. The Award of Restricted
Stock Units evidenced by the Agreement is also subject to the condition that, if
at any time the Committee administering the Plan shall determine, in its
discretion, that the listing, registration or qualification of the Shares (or
any capital stock distributed with respect thereto) upon the New York Stock
Exchange (or any other securities exchange or trading market) or under any
United States state or federal law or other applicable Rule, or the consent or
approval of any governmental regulatory body, is necessary or desirable as a
condition of, or in connection with, the granting of the Award of Restricted
Stock Units evidenced by the Agreement or the issuance, transfer or delivery of
the Shares (or the payment of any dividends, dividend equivalents or other
distributions related to the Shares), the Company shall not be required to
transfer or deliver any Shares, dividends, dividend equivalents or distributions
relating to such Shares unless such listing, registration, qualification,
consent or approval shall have been effected or obtained to the complete
satisfaction of the Committee and free of any conditions not acceptable to the
Committee.


24.Authorization to Release and Transfer Necessary Personal Information. The
Participant hereby explicitly and unambiguously consents to the collection, use,
processing, and transfer, in electronic





--------------------------------------------------------------------------------





or other form, of his or her personal data by and among, as applicable, the
Company and its Subsidiaries for the exclusive purpose of implementing,
administering and managing the Participant’s participation in the Plan. The
Participant understands that the Company and its Subsidiaries may hold certain
personal information about the Participant including, but not limited to, the
Participant’s name, home address, email address, and telephone number, date of
birth, social security number (or any other social or national identification
number), salary, nationality, job title, number of Restricted Stock Units and/or
Shares held and the details of all Restricted Stock Units or any other
entitlement to Shares awarded, cancelled, vested, unvested or outstanding for
the purpose of implementing, administering and managing the Participant’s
participation in the Plan (the “Data”). The Participant understands that the
Data may be transferred to the Company or any of its Subsidiaries, or to any
third parties assisting in the implementation, administration and management of
the Plan, that these recipients may be located in the Participant’s country or
elsewhere, and that any recipient’s country (e.g., the United States) may have
different data privacy laws and protections than the Participant’s country. The
Participant understands that he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting his or her local
human resources representative. The Participant authorizes the recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the sole purpose of implementing, administering and managing his or
her participation in the Plan, including any requisite transfer of such Data to
a broker or other third party assisting with the administration of Restricted
Stock Units under the Plan or with whom Shares acquired pursuant to the vesting
of the Restricted Stock Units or cash from the sale of such Shares may be
deposited. Furthermore, the Participant acknowledges and understands that the
transfer of the Data to the Company or its Subsidiaries or to any third parties
is necessary for his or her participation in the Plan. The Participant
understands that the Data will be held only as long as is necessary to
implement, administer and manage his or her participation in the Plan. The
Participant understands that he or she may, at any time, view the Data, request
additional information about the storage and processing of the Data, require any
necessary amendments to the Data or refuse or withdraw the consents herein by
contacting his or her local human resources representative in writing. The
Participant further acknowledges that withdrawal of consent may affect his or
her ability to vest in or realize benefits from the Restricted Stock Units, and
his or her ability to participate in the Plan. For more information on the
consequences of refusal to consent or withdrawal of consent, the Participant
understands that he or she may contact his or her local human resources
representative.


25.Electronic Delivery and Execution. The Participant hereby consents and agrees
to electronic delivery of any documents that the Company may elect to deliver
(including, but not limited to, plan documents, prospectus and prospectus
supplements, grant or award notifications and agreements, account statements,
annual and quarterly reports, and all other forms of communications) in
connection with this and any other Award made or offered under the Plan. The
Participant understands that, unless revoked by the Participant by giving
written notice to the Company pursuant to the Plan, this consent will be
effective for the duration of the Agreement. The Participant also understands
that he or she will have the right at any time to request that the Company
deliver written copies of any and all materials referred to above. The
Participant hereby consents to any and all procedures the Company has
established or may establish for an electronic signature system for delivery and
acceptance of any such documents that the Company may elect to deliver, and
agree that his or her electronic signature is the same as, and will have the
same force and effect as, his or her manual signature. The Participant consents
and agrees that any such procedures and delivery may be affected by a third
party engaged by the Company to provide administrative services related to the
Plan.


26.English Language. The Participant acknowledges and agrees that it is the
Participant’s express intent that this Agreement, the Plan and all other
documents, notices and legal proceedings entered into, given or instituted
pursuant to the Plan be drawn up in English. If the Participant receives this
Agreement, the Plan or any other documents related to the Plan translated into a
language other than





--------------------------------------------------------------------------------





English, and if the meaning of the translated version is different than the
English version, the English version will control.


27.Appendix. Notwithstanding any provision of the Agreement to the contrary,
this Restricted Stock Unit grant and the Shares acquired under the Plan shall be
subject to any and all special terms and provisions as set forth in the
Appendix, if any, for the Participant’s country of residence (and country of
employment, if different).





--------------------------------------------------------------------------------







APPENDIX




In addition to the terms and conditions of the Constellation Brands, Inc.
Long-Term Stock Incentive Plan (the “Plan”) and the Restricted Stock Unit
Agreement (the “Agreement”), the Participant’s grant of Restricted Stock Units
is subject to the following additional terms and conditions as set forth in this
appendix (the “Appendix”). All defined terms as contained in this Appendix shall
have the same meaning as set forth in the Plan and the Agreement.




CANADA
_______________________________________________________________________


Resale Restriction. The Participant is permitted to sell the Shares acquired
upon vesting through the designated broker appointed under the Plan, provided
the resale of Shares acquired under the Plan takes place outside of Canada
through the facilities of the stock exchange on which the shares are listed. The
shares are currently listed on the New York Stock Exchange.


Use of English Language. The parties acknowledge that it is their express wish
that the present agreement, as well as all documents, notices and legal
proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English. As a convenience, the
award agreement and other documents have been translated into French.   If the
meaning of the translated version of any document or text is different than the
English version, the English version will control. Les parties reconnaissent
avoir exigé la rédaction en anglais de la présente convention, ainsi que de tous
documents, notifications et procédures judiciaires conclus, donnés ou intentés
en vertu de la présente convention ou se rattachant directement ou indirectement
à la présente convention. Pour des raisons pratiques, la convention de
subvention et d’autres documents ont été traduits en langue française. Si le
sens de la version traduite de tout document ou si le texte est différent de la
version anglaise, la version anglaise prévaudra.




ITALY
_______________________________________________________________________


Exchange Control Information. If the Participant holds investments abroad or
foreign financial assets (e.g., cash, shares of stock, restricted stock units)
that may generate income taxable in Italy, the Participant is required to report
them on the Participant's annual tax returns (UNICO Form, RW Schedule) or on a
special form if no tax return is due, irrespective of their value. The same
reporting duties apply to the Participant if the Participant is a beneficial
owner of the investments, even if the Participant does not directly hold
investments abroad or foreign assets.


Data Privacy. This provision replaces Section 24 of the Agreement:


The Participant acknowledges receipt from the Company and the Participant's
employer - as data controllers (“Controllers”) - of information regarding the
collection, use and transfer, in electronic or other form, of the Participant’s
personal data as described below for the purpose of implementing, administering
and managing the Participant’s participation in the Plan.


The Participant understands that the Participant's employer, the Company and any
Subsidiary may hold certain personal information about the Participant,
including, but not limited to, the Participant’s name,





--------------------------------------------------------------------------------





home address and telephone number, date of birth, social insurance number or
other identification number, salary, nationality, job title, directorships held
in the Company or any Subsidiary, details of all Restricted Stock Units, or any
other entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in the Participant’s favor and will process such data for the
exclusive purpose of implementing, managing and administering the Plan (“Data”)
and in compliance with applicable laws and regulations.


The Participant also understands that providing the Company with Data is
mandatory for compliance with local law and necessary for the performance of the
Plan and that the Participant’s refusal to provide such Data would make it
impossible for the Company to perform its contractual obligations and may affect
the Participant’s ability to participate in the Plan. The Controllers of
personal data processing are Constellation Brands, Inc., with registered offices
at 207 High Point Drive, Victor, New York, 14564, U.S.A., and Ruffino S.r.l.,
with registered offices at Piazzale Ruffino, 1, 50065 - Pontassieve (F1) Italy,
which is also the Company’s Representative in Italy for privacy purposes
pursuant to Legislative Decree no. 196/2003.


The Participant understands that Data will not be publicized, but it may be
accessible by the Participant's employer and its internal and external personnel
in charge of processing of such Data and by the data processor (the
“Processor”), where appointed, and by the Italian privacy representative, Mr.
Mattia Tognali, Piazzale Ruffino, 1, 50065 - Pontassieve (F1) Italy. An updated
list of Processors and other transferees of Data is available upon request from
the Participant's employer.


Furthermore, Data may be transferred to E*Trade Financial Corporate Services,
Inc. (the Company’s designated brokerage firm) and its affiliates (and any
banks, other financial institutions, or other brokers) involved in the
management and administration of the Plan. The Participant understands that Data
may also be transferred to the independent registered public accounting firm
engaged by the Company. The Participant further understands that the Company
and/or any Subsidiary will transfer Data among themselves as necessary for the
purpose of implementing, administering and managing the Participant’s
participation in the Plan, and that the Company and/or any Subsidiary may each
further transfer Data to third parties assisting the Company in the
implementation, administration, and management of the Plan, including any
requisite transfer of Data to a broker or other third party with whom the
Participant may elect to deposit any Shares acquired pursuant to the Award. Such
recipients may receive, possess, use, retain, and transfer Data in electronic or
other form, for the purposes of implementing, administering, and managing the
Participant’s participation in the Plan. The Participant understands that these
recipients may be acting as Controllers, Processors or persons in charge of
processing, as the case may be, in accordance with local law and may be located
in or outside the European Economic Area in countries such as in the United
States that might not provide the same level of protection as intended under
Italian data privacy laws. Should the Company exercise its discretion in
suspending all necessary legal obligations connected with the management and
administration of the Plan, it will delete Data as soon as it has completed all
the necessary legal obligations connected with the management and administration
of the Plan.


The Participant understands that Data processing related to the purposes
specified above shall take place under automated or non-automated conditions,
anonymously when possible, that comply with the purposes for which Data is
collected and with confidentiality and security provisions as set forth by
applicable laws and regulations, with specific reference to Legislative Decree
no. 196/2003.


The processing activity, including communication, the transfer of Data abroad,
including outside of the European Economic Area, as herein specified and
pursuant to applicable laws and regulations, does not require the Participant’s
consent thereto as the processing is necessary to performance of contractual
obligations related to implementation, administration and management of the
Plan. The Participant understands that, pursuant to Section 7 of the Legislative
Decree no. 196/2003, the Participant has the right





--------------------------------------------------------------------------------





to, including but not limited to, access, delete, update, correct, or terminate,
for legitimate reason, the Data processing. The Participant should contact the
Participant's employer in this regard.


Furthermore, the Participant is aware that Data will not be used for direct
marketing purposes. In addition, Data provided can be reviewed and questions or
complaints can be addressed by contacting the Participant’s human resources
department.


Plan Document Acknowledgment. By accepting the Restricted Stock Units, you
acknowledge that (1) you have received a copy of the Plan, the Agreement and
this Appendix; (2) you have reviewed those documents in their entirety and fully
understand the contents thereof; and (3) you accept all provisions of the Plan,
the Agreement and this Appendix. You further acknowledge that you have read and
specifically and expressly approve, without limitation, the following sections
of the Agreement: “Responsibility for Taxes & Withholding”; “Acknowledgements”;
“Authorization to Release and Transfer Necessary Personal Information” as
replaced by the above consent in this Appendix; and “Governing Law”; and
“Grant.”




MEXICO
_______________________________________________________________________


Use of English Language. The parties acknowledge that it is their express wish
that the present agreement, as well as all documents, notices and legal
proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English. As a convenience, the
award agreement and other documents have been translated into Spanish. If the
meaning of the translated version of any document or text is different than the
English version, the English version will control. Uso del idioma inglés. Las
partes señalan que es su expreso deseo que el presente acuerdo, así como todos
los documentos, comunicaciones y procedimientos judiciales en los que entren a
ser parte, otorgados o instituidos a este respecto, o relacionados directa o
indirectamente con el mismo, se redacten en inglés. Para su comodidad, el
acuerdo de adjudicación y otros documentos han sido traducidos al español. Si el
significado de la versión traducida de cualquier documento o texto no fuera el
mismo que el de la versión inglesa, prevalecerá el significado de la versión
inglesa.




NEW ZEALAND
_______________________________________________________________________


Securities Law Notice.
WARNING


This is an offer of Restricted Stock Units which, upon vesting and settlement in
accordance with its terms, will be converted into Shares. Shares give you a
stake in the ownership of Constellation Brands. You may receive a return if
dividends are paid.


If Constellation Brands runs into financial difficulties and is wound up, you
will be paid only after all creditors and holders of preference shares have been
paid. You may lose some or all of your investment.


New Zealand law normally requires people who offer financial products to give
information to investors before they invest. This information is designed to
help investors make informed decisions.







--------------------------------------------------------------------------------





The usual rules do not apply to this offer because it is made under an employee
share purchase scheme. As a result, you may not be given all the information
usually required. You will also have fewer other legal protections for this
investment.


Ask questions, read all documents carefully, and seek independent financial
advice before committing yourself.


The Shares are quoted on the New York Stock Exchange. This means that if you
acquire Shares under the Plan, you may be able to sell them on the New York
Stock Exchange if there are interested buyers. The price will depend on the
demand for the Shares.


You are entitled to receive, free of charge, a copy of Constellation Brands’
latest annual report, financial statements and auditor’s report if you make a
request to Kathy Oliver at Constellation Brands New Zealand’s headquarters, 6/46
Maki Street, Westgate, Auckland 0814. The annual report and financial statements
may be obtained from Constellation Brands’ website at www.cbrands.com.




SWITZERLAND
_______________________________________________________________________


Securities Law Information. The Restricted Stock Units are not intended to be
publicly offered in or from Switzerland. Neither this document nor any other
materials relating to the Plan (i) constitutes a prospectus as such term is
understood pursuant to article 652a of the Swiss Code of Obligations (ii) may be
publicly distributed nor otherwise made publicly available in Switzerland or
(iii) have been or will be filed with, approved or supervised by any Swiss
regulatory authority, including the Swiss Financial Market Authority (FINMA).





